DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 6/15/2022. Claims 1, 4-9, 12, 15-20, 23, and 24 are pending in the case. Claims 1, 12, and 23 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/15/2022 has been entered.
 
Response to Arguments
Applicant's prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan C. Pattillo (Reg. No. 76,601) on 07/19/2022.

1.	(Previously Presented) A heterogeneous microprocessor configured to perform classification on an input signal, the heterogeneous microprocessor comprising:
a die with a central processing unit (CPU) a programmable feature-extraction accelerator (FEA) and a classifier;
wherein the FEA is configured to perform feature extraction on the input signal, via acceleration of execution of a genetic program, which approximates targeted computations in a structured manner, to generate feature data provided to the classifier, the FEA comprising a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores;
wherein the FEA, CPU, and classifier are physically separate from each other, wherein the FEA outputs to the feature vector buffer; and
wherein the microprocessor utilizes an application-specific integrated circuit (ASIC) architecture.

2.	(Cancelled)

3.	(Cancelled)

4.	(Previously Presented) The heterogeneous microprocessor of claim 1, wherein each of the GC cores comprise a controller, a gene-code memory and a single-instruction execution pipeline with an arithmetic logic unit (ALU) and a stack scratchpad.

5.	(Previously Presented) The heterogeneous microprocessor of claim 4, wherein the pipeline is optimized to implement tree-structured genes.

6.	(Previously Presented) The heterogeneous microprocessor of claim 1, wherein the FEA is configured for genetic programing with gene depth constraints, gene number constraints and base function constraints.

7.	(Previously Presented) The heterogeneous microprocessor of claim 1, further comprising a Power Management Unit for controlling fine-grained clock gating.

8.	(Previously Presented) The heterogeneous microprocessor of claim 1, wherein the classifier is a support-vector machine accelerator (SVMA).

9.	(Previously Presented) The heterogeneous microprocessor of claim 8, wherein the SVMA includes training data based on error-affected feature data.

10.	(Cancelled)

11.	(Cancelled)

12.	(Currently Amended) A method of performing classification on an input signal with a heterogeneous microprocessor, the method comprising:
providing a die with a central processing unit (CPU) a programmable feature-extraction accelerator (FEA) and a classifier, where the FEA, CPU, and classifier are physically separate from each other, the die utilizes an application-specific integrated circuit (ASIC) architecture;
the FEA being configured to perform feature extraction on the input signal, via acceleration of execution of a genetic program, which approximates targeted computations in a structured manner, to generate feature data provided to the classifier, the FEA comprises a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores, and the FEA is configured to output to a feature vector buffer on the classifier;
the classifier being configured to perform classification on the feature data;
the CPU being configured to provide processing after classification[[; and]].

13.	(Cancelled)

14.	(Cancelled)

15.	(Previously Presented) The method of claim 12, wherein each of the GC cores comprise a controller, a gene-code memory and a single-instruction execution pipeline with an arithmetic logic unit (ALU) and a stack scratchpad.

16.	(Previously Presented) The method of claim 15, wherein the pipeline is optimized to implement tree-structured genes.

17.	(Previously Presented) The method of claim 12, wherein the FEA is configured for genetic programing with gene depth constraints, gene number constraints and base function constraints.

18.	(Previously Presented) The method of claim 12, further comprising a Power Management Unit for controlling fine-grained clock gating.

19.	(Previously Presented) The method of claim 12, wherein the classifier is a support-vector machine accelerator (SVMA).

20.	(Previously Presented) The method of claim 19, wherein the SVMA includes training data based on error-affected feature data.

21.	(Cancelled)

22.	(Cancelled)

23.	(Previously Presented) A non-transitory computer-readable medium containing instructions for performing a method of classification on an input signal with a heterogeneous microprocessor comprising a die with a central processing unit (CPU) a programmable feature-extraction accelerator (FEA) and a classifier, where the FEA, CPU, and classifier are physically separate from each other, the FEA comprises a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores, the microprocessor utilizing an application-specific integrated circuit (ASIC) architecture, the method comprising:
causing the FEA to perform feature extraction on the input signal, via acceleration of execution of a genetic program, which approximates targeted computations in a structured manner, to generate feature data provided to the classifier;
causing the FEA to output to a feature vector buffer on the classifier;
causing the classifier to perform classification on the feature data; and
causing the CPU to provide processing after classification.

24.	(Previously Presented) The heterogeneous microprocessor of claim 1, wherein the classifier is configured to perform classification on the feature data, the classifier comprising a feature vector buffer; and
wherein the CPU is configured to provide processing after classification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123